[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF BANK'S APPLICATION FOR PRE-JUDGMENT REMEDY
The court, upon additional argument and upon briefs submitted after the original evidentiary hearing, concludes that plaintiff has not met its burden of demonstrating likelihood of success at a full trial hereof. It is the court's conclusion that too many hurdles are present in the pathway to a conclusion that defendant Micah Sheveloff made a personal guarantee of funds advanced to Audio Coupe, Inc. by plaintiff bank.
The application is therefore denied and the court's order of March 19, 2001, prohibiting diversion of assets by defendant Sheveloff, is rescinded.
Nadeau, J.